DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 11-15 are directed to an invention that lacks unity with the invention originally claimed for the following reasons:
The original claims and instant claims 11-15 lack unity of invention because the groups do not share the same or corresponding technical feature. In particular, instant claim 11 fails to recite the SEM, the SIMS, and the sample holder of the original claims. 
Even though the inventions of the original claims and the instant claims require the technical feature of a processor mapping a chemical composition to a three-dimensional representation, this technical feature is not a special technical feature as it is performed by commercially available software per the instant specification. As such, it cannot be a special technical feature. 
 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-15 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires “a computer implemented method” to map a representation of a chemical composition onto a three-dimensional representation of a sample. The original disclosure is silent as to how this mapping is accomplished by a computer implemented method. Instead, the specification states that such mapping uses “manual landmark-based registration in Fiji.” Instant PgPub para 97. Manual registration indicates that the user maps the chemical composition onto the three-dimensional representation, not the computer. There is no other description of registration or mapping of the chemical composition onto the three-dimensional representation. Further, there is no evidence of one of ordinary skill in the art at the effective time of filing having access to software that would provide the claimed mapping or registration. Thus, one of ordinary skill in the art would have had no evidence that the applicant had possession of the claimed “computer implemented program,” and could not have reasonably concluded that the applicant had possession of the same. As such, the claims are rejected for failing the written description requirement.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “obtaining the representation of the chemical composition and mapping the representation of the chemical composition are performed in-situ within a same device.” The step of “obtaining” is interpreted to correspond to actually obtaining data, e.g. with a secondary ion mass spectrometer, and thus to be more particular than simply downloading data. Previously the claim recited that the two obtaining steps were performed by the same device; but there was never any disclosure of the mapping step being performed by the same device which obtains representation of the chemical composition. Since the new limitation is not supported by the original disclosure, it is new matter. Accordingly, the limitation is rejected as new matter which fails to comply with the written description requirement.




Specification
The substitute specification filed 5/11/22 has been entered and the objection to the specification is withdrawn.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

Response to Arguments
The indefiniteness rejections of claims 1-10 are withdrawn in light of applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881